UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of Registrant as specified in charter) 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 721 Enterprise Drive, Suite 100 Oak Brook, IL 60523 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Iman Fund Schedule of Investments August 31, 2014 (Unaudited) (Classifications are based on the North American Industry Classificiation System) Number of Shares Value COMMON STOCKS - 99.8% Aerospace Product & Parts Manufacturing - 3.4% Honeywell International, Inc. $ TE Connectivity Ltd. (b) Agriculture, Construction & Mining Machinery Manufacturing - 2.1% Alamo Group Inc. National Oilwell Varco Inc. The Toro Co. Air Freight & Logistics - 0.3% United Parcel Service, Inc. (UPS) - Class B Animal Slaughtering & Processing - 0.5% Sanderson Farms, Inc. Apparel Knitting Mills - 0.3% Zumiez, Inc. (a) Automobiles - 0.5% Winnebago Industries, Inc. (a) Building Material & Supplies Dealers - 2.8% Fastenal Co. The Home Depot, Inc. Clothing Stores - 1.6% ANN INC. (a) Ascena Retail Group, Inc. (a) The Children's Place Retail Stores, Inc. Commercial & Service Industry Machinery Manufacturing - 0.9% Copart, Inc. (a) The Middleby Corp. (a) Communications Equipment Manufacturing - 2.9% Cisco Systems, Inc. Motorola Solutions, Inc. Plantronics, Inc. QUALCOMM, Inc. Computer & Peripheral Equipment Manufacturing - 4.2% Apple Inc. Zebra Technologies Corp. (a) Computer Systems Design & Related Services - 2.9% Accenture PLC - Class A (b) Cerner Corp. (a) Convergys Corp. Perficient, Inc. (a) Virtusa Corp. (a) Data Processing, Hosting & Related Services - 2.2% CoStar Group Inc. (a) Red Hat, Inc. (a) Electronic Shopping & Mail-Order Houses - 1.5% Amazon.com, Inc. (a) Employment Services - 0.4% Manpowergroup Inc. Engine, Turbine & Power Transmission Equipment Manufacturing - 1.0% Brunswick Corp. Cummins, Inc. Freight Transportation Arrangement - 1.1% FedEx Corp. Full-Service Restaurants - 0.3% Popeyes Louisiana Kitchen, Inc. (a) General Freight Trucking - 0.3% Knight Transportation, Inc. Grain & Oilseed Milling - 1.8% Unilever NV - NY Reg. Shares - ADR - (b) Unilever PLC - ADR (b) Hardware, Plumbing & Heating Equipment & Supplies Merchant Wholesalers - 0.5% Watsco, Inc. Health & Personal Care Stores - 0.7% CVS Caremark Corp. Industrial Machinery Manufacturing - 1.8% Applied Materials, Inc. Jewelry, Luggage, & Leather Goods Stores - 0.6% Signet Jewelers Ltd. (b) Management, Scientific & Technical Consulting Services - 1.4% Korn/Ferry International. (a) Salesforce.com, Inc. (a) Medical Equipment & Supplies Manufacturing - 0.7% 3M Co. Stryker Corp. Zimmer Holdings, Inc. Metal Ore Mining - 0.4% Franco-Nevada Corp. (b) Motor Vehicle Body & Trailer Manufacturing - 0.6% Lear Corp. Motor Vehicle Manufacturing - 2.3% Tesla Motors, Inc. (a) Motor Vehicle Parts Manufacturing - 0.5% Delphi Automotive PLC (b) Sun Hydraulics Corp. Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 2.2% Cyberonics, Inc. (a) Danaher Corp. Illumina, Inc. (a) Masimo Corp. (a) MTS Systems Corp. Newspaper, Periodical, Book, & Directory Publishers - 2.6% Reed Elsevier PLC - ADR (b) Office Administrative Services - 0.8% Gartner, Inc. (a) Office Furniture (including Fixtures) Manufacturing - 1.3% La-Z-Boy Inc. Steelcase Inc. - Class A Oil & Gas Extraction - 5.5% Diamondback Energy, Inc. (a) EOG Resources, Inc. Helmerich & Payne, Inc. Imperial Oil Ltd. (b) Occidental Petroleum Corp. Other Electrical Equipment & Component Manufacturing - 0.3% Emerson Electric Co. Other General Purpose Machinery Manufacturing - 2.5% Flowserve Corp. Graco, Inc. IDEX Corp. Pall Corp. Other Information Services - 5.4% Baidu, Inc. -ADR (a)(b) Facebook Inc. - Class A (a) Google Inc. - Class A (a) Google Inc. - Class C (a) Other Miscellaneous Manufacturing - 0.2% Pool Corp. Outpatient Care Centers - 0.4% U.S. Physical Therapy, Inc. Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 0.7% Monsanto Co. Petroleum & Coal Products Manufacturing - 6.3% Chevron Corp. Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 10.1% Alkermes PLC (a)(b) Bristol-Myers Squibb Co. Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Intercept Pharmaceuticals, Inc. (a) Johnson & Johnson Novartis AG -ADR (b) Sanofi - ADR -(b) Vertex Pharmaceuticals Inc. (a) Poultry & Egg Production - 0.6% Cal-Maine Foods, Inc. Professional & Commercial Equipment & Supplies Merchant Wholesalers - 0.3% Henry Schein, Inc. (a) Rail Transportation - 0.8% Union Pacific Corp. Scientific Research & Development Services - 2.4% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. Biogen Idec Inc. (a) Covance, Inc. (a) Incyte Corp. (a) Semiconductor & Other Electronic Component Manufacturing - 5.3% Benchmark Electronics, Inc. (a) Cavium, Inc. (a) Cree, Inc. (a) International Rectifier Corp (a) NVIDIA Corp. Texas Instruments Inc. Tyco International Ltd. (b) Xilinx, Inc. Semiconductor & Semiconductor Equiptment- 1.7% Intel Corp. Software Publishers - 5.5% Aspen Technology, Inc. (a) Manhattan Associates, Inc. (a) Microsoft Corp. Oracle Corp. Sporting Goods, Hobby & Musical Instrument Stores - 1.5% Dicks Sporting Goods, Inc. Hibbett Sports, Inc. (a) Support Activities for Mining - 2.7% Halliburton Co. RPC, Inc. Schlumberger Ltd. (b) Textile, Apparel & Luxury Goods - 0.2% NIKE, Inc. - Class B TOTAL COMMON STOCKS (Cost $51,956,075) Total Investments (Cost ($51,956,075) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2014 (Unaudited) The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Inputs that areused in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment's fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels whithin the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Total* $ - - $ *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. There were no transfers into or out of Level, 1, Level 2 or Level 3 fair value measurements during the reporting period for the Fund, as compared to their classification from the most recent annual report. It is the Fund's policy to consider transfers into or out of Level 1, Level 2 or Level 3 as of the end of the reporting period. Derivatives and Hedging Activities at August 31, 2014 (Unaudited) The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund'sfinancial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Under the Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. At May 31, 2013, the Fund had no accumulated net realized capital loss carryforwards. For the year ended May 31, 2013, the Fund utilized prior years’ capital losses in the amount of $2,017,271. The difference between book basis and tax basis unrealized and realized gains and losses is attributable primarily to the tax deferral of losses relating to wash sale transactions. Under current tax laws, losses realized after October 31 may be deferred and treated as occurring on the first business day of the following fiscal year. The Fund deferred, on a tax basis, a post-December late-year loss of $144,762 for the fiscal year ended May 31, 2014. Distributions to Shareholders: The Fund will distribute substantially all of the net investment income and net realized gains that it has realized on the sale of securities. These income and gains distributions will generally be paid once each year, on or before December 31. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense or gain items for financial reporting and tax reporting purposes. No distributions were paid for the three months ended August 31, 2014 or the year ended May 31, 2014. Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund may periodically make reclassifications among certain of its capital accounts to reflect the tax character of permanent book/tax differences related to the components of the Fund’s net assets. These reclassifications have no impact on the net assets or net asset value of the Fund. Other: Investment transactions and shareholder transactions are accounted for on the trade date. Net realized gains and losses on securities are computed on the basis of specific security lot identification. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. In January, 2013, the FASB issued ASU No. 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” in GAAP and nternational Reporting Financial Standards (“IFRS”). ASU No. 2013-01 clarifies ASU No. 2011-11. Disclosures about Offsetting Assets and Liabilities to increase comparability and reduce presentation differences between financial statements prepared in accordance with GAAP and cial statements prepared in accordance with IFRS. This requires increased disclosure about derivative instruments that are offset in a reporting entity’s Statement of Assets and Liabilities and derivative instruments that are subject to a master netting agreement (“MNA”). Specifically, the ASU requires reporting entities to present separately for assets and liabilities. a) the gross amounts of those recognized assets and recognized liabilities, b) the amounts offset to determine the net amounts presented in the Statement of Assets and Liabilities, c) The net amount presented in the Statement of Assets and Liabilities, d) the amounts subject to an enforceable MNA not included in (b), and e) the net amount after deducting the amounts from (d) and (c). The effective date of the ASU is for interim and annual periods beginning on or after January 1, 2013. There is no impact of the ASU on the financial statements of the Fund for the nine months ended August 31, 2014. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/ Bassam Osman . Bassam Osman, President Date October 10, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Bassam Osman Bassam Osman, President Date October 10, 2014 By /s/ Mohammad Basheeruddin . Mohammad Basheeruddin, Treasurer Date October 21, 2014
